Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Una vez más me veo obligado a disentir en cuanto a la interpretación que hace una mayoría del Tribunal sobre el *142derecho a juicio rápido de un acusado. Veamos primero to-dos los hechos pertinentes del caso de autos, ya que la ma-yoría en su escueta sentencia los simplifica en extremo.
Por hechos alegadamente ocurridos el 6 de febrero de 2000, el 10 de marzo de 2000 se presentaron ante el Tribunal de Primera Instancia, Sala Municipal de Santa Isabel, dos denuncias contra el peticionario Melvin De Jesús Rivera (en adelante De Jesús). Se le imputó la comisión de dos delitos menos graves, uno de agresión (Art. 95 del Có-digo Penal, 33 L.P.R.A. see. 4032) y el otro de amenaza (Art. 153 del Código Penal, 33 L.P.R.A. see. 4194). El peti-cionario compareció solo ante el magistrado correspon-diente, quien determinó causa probable, pero no ordenó el arresto del peticionario ni le fijó fianza. Posteriormente, el peticionario fue citado para que el 20 de marzo de 2000 compareciera otra vez ante el foro judicial referido en rela-ción a la alegada comisión de otros dos delitos menos graves, uno de alteración a la paz y otro de obstrucción a la autoridad pública (Arts. 260 y 258 del Código Penal, 33 L.P.R.A. sees. 4521 y 4493). Estos dos delitos, al igual que los dos primeros, estaban relacionados todos con unos mis-mos incidentes sobre una disputa familiar, en la que el imputado aparentemente salió en defensa del honor de su padre, a quien alegadamente “se las estaban pegando”. Como el peticionario no compareció en esa segunda oca-sión, el tribunal lo encontró incurso en desacato,(1) por lo que ordenó su arresto y le impuso una fianza de dos mil dólares ($2,000). El tribunal también señaló el juicio co-rrespondiente para el 12 de abril de 2000. El peticionario fue arrestado el día siguiente, 21 de marzo de 2000, e in-gresado de inmediato a la cárcel. Días más tarde, el 27 de marzo de 2000, y por los mismos hechos alegados en la denuncia anterior por el cargo de obstrucción a la autori-*143dad pública, se presentó contra el peticionario una acusa-ción por la alegada infracción del Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414 (poseer una jeringuilla “arma mortífera”), que es también un delito menos grave, por lo que no conllevaba el derecho a una vista preliminar. Este cargo se presentó ante otro foro judicial, el Tribunal de Primera Instancia, Sala Superior de Ponce, por el mismo policía municipal de Santa Isabel que antes había presentado las dos denuncias referidas el 20 de marzo de 2000 ante un magistrado en Santa Isabel.
Así las cosas, el 24 de abril de 2000, se llamó el caso para el acto de lectura de acusación relativo al último cargo referido en el párrafo anterior, en el Tribunal de Pri-mera Instancia, Sala Superior de Ponce. El peticionario no compareció debido a que se encontraba confinado y no fue llevado al tribunal. El foro judicial entonces ordenó que el peticionario fuese traído ante sí el día siguiente para con-tinuar con los procedimientos.
El 25 de abril de 2000 se dio lectura a la acusación co-rrespondiente a la infracción del Art. 4 de la Ley de Armas de Puerto Rico, supra. Como estaban todos íntimamente relacionados, el tribunal también ordenó la consolidación de dicho cargo con los otros casos de delitos menos graves pendientes en la Sala Municipal de Santa Isabel, antes mencionados. La representación legal del peticionario soli-citó en ese procedimiento la desestimación de las denun-cias referidas, al amparo de lo dispuesto en la Regla 64(n)(l) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en vista de que De Jesús llevaba más de treinta días confinado.(2) El foro de instancia dejó pendiente este plan-teamiento de la defensa y señaló para el 8 de mayo de 2000 *144la celebración del juicio por todos los cargos existentes contra el peticionario.
Llegado el 8 de mayo de 2000, el tribunal suspendió el juicio y lo reseñaló para el 2 de junio de 2000, porque los casos por delitos menos graves que había ordenado conso-lidar no habían sido transferidos aún.
El 2 de junio de 2000, antes de comenzar el juicio, la representación legal del peticionario solicitó nuevamente la desestimación de todas las denuncias que existían contra el peticionario, esta vez al amparo de la Regla 64(n)(3) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que dispone la desestimación de una acusación o una denuncia cuando “el acusado estuvo detenido en la cárcel por un total de sesenta (60) días con posterioridad a la presentación de la acusación o denuncia sin ser sometido a juicio”. (Enfasis suplido.) Adujo la defensa que al peticionario se le había vulnerado su derecho a un juicio rápido, por estar detenido más de sesenta días sin habérsele celebrado juicio. Hasta ese momento llevaba setenta y dos días encarcelado.
Ante el planteamiento del peticionario, el tribunal de instancia ordenó la desestimación de la denuncia por des-acato y la excarcelación de De Jesús. En cuanto a los casos pendientes, declaró sin lugar la solicitud de desestimación. Explicó, el tribunal, que el peticionario había sido ingre-sado a la cárcel sólo por el delito de desacato, por lo que los términos de juicio rápido fijados por la citada Regla 64(n)(3) sólo le aplicaban a ese cargo, y no a los otros car-gos pendientes.
Inconforme con el referido dictamen, el peticionario re-currió al Tribunal de Circuito de Apelaciones. Adujo otra vez que se le había violado su derecho a un juicio rápido. En particular, señaló que la Regla 64(n)(3) de Procedi-miento Criminal, supra, dispone la desestimación de los cargos pasados los sesenta días del encarcelamiento, sin que importen las razones por las cuales haya ocurrido la *145detención, sea por no haber podido prestar fianza o por un desacato relacionado con las denuncias pendientes.
El 7 de julio de 2000, el foro apelativo declaró sin lugar la solicitud de certiorari del peticionario, mediante una breve y escueta resolución. Concluyó sólo que:
La Regla 64(n)(3) establece un plazo acelerado de 60 días para la celebración del juicio en los casos en que la persona está detenida por no haber prestado fianza para garantizar su comparecencia al juicio por el delito que se le imputa. Las personas que están detenidas por una razón que no sea la de garantizar la comparecencia al juicio por el delito que se les imputa, no tienen derecho al juicio acelerado garantizado por la Regla 64(n)(3).
Inconforme con la anterior determinación, el peticiona-rio recurrió ante nos y adujo que:
Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que el plazo que establece la Regla 64(n)(3) de pro-cedimiento criminal aplica sólo en los casos en que la persona está detenida por no haber prestado fianza para garantizar su comparecencia al juicio por el delito que se le imputa, pero no aplica cuando está detenida por otra razón que no sea la antes expuesta.

El 12 de julio de 2000, expedimos el recurso de “certio-rari” solicitado ante nos por el peticionario a fin de revisar el dictamen del foro apelativo.

hH
En reiteradas ocasiones hemos reconocido que el dere-cho constitucional a un juicio rápido es de carácter fundamental. Véanse: Pueblo v. Rivera Arroyo, 120 D.P.R. 114 (1987); Pueblo v. Reyes Herrans, 105 D.P.R. 658 (1977); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975); Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974); Jiménez Román v. Tribunal Superior, 98 D.P.R. 874 (1970). Se trata de un derecho expresamente reconocido en la Sec. 11 de la Carta de De-rechos de nuestra Constitución, L.P.R.A., Tomo 1, cuyo al-*146canee concreto está establecido en nuestras Reglas de Pro-cedimiento Criminal. Pueblo v. Santa-Cruz, 149 D.P.R. 223 (1999). Este fundamental derecho existe para evitar que se inflija un castigo a un imputado antes de habérsele cele-brado su juicio. También se procura evitar que se menos-cabe la capacidad para defenderse del imputado, y minimi-zar la ansiedad, la sospecha pública y los daños morales y económicos que produce una acusación criminal que no se dilucida a tiempo. Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986); Pueblo v. Tribunal Superior, 81 D.P.R. 455, 470 (1959). El derecho a un juicio rápido, pues, responde a va-lores superiores de nuestro sistema de justicia criminal. United States v. Ewell, 383 U.S. 116 (1966). Véase, también, United States v. MacDonald, 456 U.S. 1 (1982).
El propio Tribunal Supremo de Estados Unidos ha reco-nocido expresamente el carácter fundamental del derecho a un juicio rápido. Klopfer v. North Carolina, 386 U.S. 213 (1967). Expresamente, también ha señalado el más alto foro americano que se trata de un derecho que no puede ser desatendido livianamente {“may not be dispensed with lightly” —énfasis suplido — ) Barber v. Page, 390 U.S. 719 (1969); que le impone al Gobierno la obligación de actuar “with the dispatch that is appropriate to assure a criminal defendant an early and proper disposition of the charges against him”. United States v. Marion, 404 U.S. 307, 313 (1971).
En numerosas ocasiones hemos reconocido que el dere-cho a un juicio rápido, aunque es de carácter fundamental, requiere no obstante que se tomen en cuenta las circuns-tancias que rodean cada reclamo particular. Es decir, se trata de un derecho que puede ser compatible con cierta tardanza o demora. Pueblo v. Santa-Cruz, supra; Pueblo v. Rivera Tirado, supra; Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173 (1974). Lo que no se permite es la dilación injustificada, o sea, la que no responde a justa causa; tampoco se permite la demora que es intencional u *147opresiva. Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987). Dicho de otro modo, se requiere que el Estado haya reali-zado un esfuerzo diligente y de buena fe (“diligent, good-faith effort”) por dilucidar judicialmente a tiempo los car-gos presentados contra el imputado. Barber v. Page, supra.
Con estos principios esenciales en mente, pasemos a examinar la controversia planteada por el peticionario y el dictamen mayoritario.
La mayoría del Tribunal concluye en su sentencia que la situación del peticionario con respecto a las denuncias por delitos menos graves en cuestión no se rigen por la Regla 64(n)(3) de Procedimiento Criminal, supra, sino por la Re-gla 64(n)(4) de Procedimiento Criminal, supra, que re-quiere la desestimación de los cargos cuando han transcu-rrido ciento veinte días desde la presentación de la denuncia sin que el imputado haya sido sometido a juicio. Por ende, decreta que no procedía la desestimación de los cargos en cuestión, porque en el caso de autos dicho tér-mino aún no había vencido cuando el peticionario hizo su solicitud. La mayoría señala que si bien el peticionario ha-bía estado encarcelado, su detención en la cárcel respondió sólo al caso por desacato y no a los demás delitos menos graves aún pendientes de juicio.
Dicha postura es realmente insostenible. Nótese, en primer lugar, que el desacato referido estaba estrechamente relacionado con dos de los cargos por delitos menos graves en cuestión. Fue precisamente porque el imputado no com-pareció al tribunal luego de haber sido citado en relación a dos denuncias por delitos menos graves que el foro de ins-tancia lo encontró incurso en desacato y ordenó su arresto.
En segundo lugar, debe tenerse en cuenta que cuando el Tribunal de Primera Instancia, Sala Municipal de Santa Isabel, ordenó el referido arresto del peticionario, dicho *148foro también señaló una vista en su fondo para dilucidar lo del desacato, que habría de celebrarse prontamente a esca-samente tres semanas después del arresto de De Jesús, pero esa vista nunca se celebró. El peticionario, pues, con-tinuó arrestado sin que se hubiera adjudicado el cargo de desacato. El referido cargo por desacato, que por su propia naturaleza debió atenderse rápidamente, y que el juez de la Sala Municipal de Santa Isabel intentó adjudicar pron-tamente como surge del señalamiento de una vista que hizo para ello, no se dilucidó como era debido. Como conse-cuencia de ello, el peticionario continuó encarcelado al margen del debido procesamiento por desacato. Véase 34 L.P.R.A. Ap. II, R. 242.
Finalmente, y más importante aún, también debe con-siderarse que cuando el Tribunal de Primera Instancia, esta vez la Sala Superior de Ponce, en ocasión de la lectura de la acusación correspondiente a la imputada infracción del Art. 4 de la Ley de Armas de Puerto Rico, supra, ordenó la consolidación de todos los cargos menos graves que obra-ban contra el peticionario para adjudicarlos conjunta-mente, el peticionario estaba encarcelado y el foro judicial era plenamente consciente de ello. En efecto, la defensa de De Jesús solicitó en esa ocasión la desestimación de todos los cargos y la excarcelación del peticionario, petición que el tribunal dejó pendiente. El peticionario continuó encar-celado mientras se esperaba por la celebración del juicio por todos los cargos que tenía pendiente ante el foro judicial. Conociendo que el peticionario llevaba más de treinta días encarcelado, el tribunal aun así señaló una vista para dilucidar todos los cargos para celebrarse dos semanas más tarde y, transcurrido este tiempo, la reseñaló para aun tres semanas más tarde, aunque el peticionario continuaba encarcelado. El foro de instancia, pues, cons-cientemente mantuvo al peticionario encarcelado en virtud de todas las denuncias pendientes en su contra, las cuales iba a adjudicar conjuntamente.
*149A la luz de las tres circunstancias relatadas antes, no puede concluirse con sentido de realidad que el peticiona-rio sólo estaba encarcelado por el cargo de desacato, como lo hace la mayoría del Tribunal en su sentencia. La mayo-ría valida el proceder del foro de instancia a pesar de lo desdeñoso que fue con respecto a la situación del imputado, olvidándose de la clara advertencia que hicimos en Pueblo v. Opio Opio, supra, págs. 169, de que el derecho a juicio rápido “podría ser burlado, prolongando sin justificación los ... términos del derecho fundamental de todo ser hu-mano a sentirse libre de la opresión y la preocupación mar-tirizante” (énfasis suplido) que genera la imputación de unos actos delictivos. El foro de instancia, ante el cual el peticionario planteó el asunto del juicio rápido en dos oca-siones, dejó pasar cuarenta días entre una solicitud y la otra antes de adjudicar el planteamiento de la defensa, sin que importase que el peticionario continuaba detenido. Fue pasados setenta y dos días después de su encarcela-ción que finalmente dicho foro atendió en forma limitada el requerimiento del peticionario. No hubo aquí, pues, el es-fuerzo diligente por dilucidar judicialmente a tiempo el re-clamo de juicio rápido formulado por el imputado encarce-lado que ha requerido el Tribunal Supremo federal, según señaláramos antes. No puede tratarse tan livianamente, y con la excusa del cargo por desacato, el derecho fundamental a juicio rápido. Validar lo que hizo el foro de instancia aquí, como lo hace una mayoría de este Tribunal, abre las puertas a que el derecho a juicio rápido sea burlado o me-noscabado por el descuido o la ligereza de los jueces que atienden este asunto. El mensaje que la mayoría manda es que el derecho a juicio rápido no es realmente tan fundamental como hemos resuelto antes; y que puede tratarse trivialmente con racionalizaciones técnicas como las del caso de autos.
Como no comparto la concepción tan apocada de la ma-yoría del derecho a juicio rápido, disiento.

(1) La orden, del tribunal de 20 de marzo de 2000 expresamente disponía que la no comparecencia del imputado a la vista judicial a la cual había sido citado confi-guraba el delito de desacato criminal.


(2) Dispone la Regla 64(n)(l) de Procedimiento Criminal que pueden desesti-marse los cargos en cuestión cuando “el acusado estuvo detenido en la cárcel por un total de treinta (30) días después de su arresto sin que se hubiese presentado acu-sación o denuncia contra él”. 34 L.P.R.A. Ap. II.